Order entered April 19, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00013-CV

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellant

                                                 V.

                            DART TRANSIT COMPANY, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-11988

                                             ORDER
       Before the Court is the parties’ April 16, 2019 motion to enter agreed judgment asking

this Court to abate the appeal and permit the proceedings in the trial court to effectuate the

parties’ agreed judgment. We GRANT the motion.

       This appeal is ABATED to allow the proceedings in the trial court to effectuate the

parties’ agreed judgment. See TEX. R. APP. P. 42.1(a)(2)(C). We ORDER the parties to notify

this Court within TEN DAYS from the date the trial court effectuates their agreed judgment.

       The appeal shall be reinstated THIRTY DAYS from the date of this order or when the

parties file a motion to dismiss, whichever is earlier.

                                                          /s/   KEN MOLBERG
                                                                JUSTICE